DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3-12, and 15-20 are rejected under 35 U.S.C. 103 as being unpatentable over Kugelmass (US 20140316616 A1) and in view of Macfarlane (US 20160371984 A1).
Regarding to claim 1, Kugelmass discloses an unmanned aerial vehicle (Fig. 1; [0011]: an unmanned aerial vehicle, i.e. UAV; the autopilot module 130 receives a flight path communicated to the mobile computing device 150 over a wireless network; [0012]: the UAV mobile computing device 150 assembly fly without direct human control, e.g., based on a computer- or human-generated flight path, HAV captures images of the ground and ground installations, store images with time, location, and orientation information, and transmits images and associated information wirelessly), comprising:
an image capture device ([0011]:  an optical sensor of the mobile computing device 150; [0012]: a forward-facing camera of the mobile computing device 150 directed outward from the ventral side of the UAV 100; capture images of the ground and ground installations; [0025]: an onboard camera); and
a controller configured to (Fig. 1; [0011]: the flight control surfaces and  a mobile computing device are a controller; Fig. 5; [0026]:  a mobile computing device 150 in one UAV assumes a master setting and implements remaining elements):
determine a flight plan of the unmanned aerial vehicle ([0023]: generate and determine a unique flight path for each UAV; [0032]: generate and determine a unique flight path for each UAV in the set of UAVs; determine and set an initial flight plan for each UAV based on the ground area of interest and UAV-related information; [0033]:  determine and set the flight paths of each UAV; [0035]: determine and tailor each flight path for each UAV allocated to fly the mission based on current UAV status), the flight plan configured such that the unmanned aerial vehicle and fields of view of the image capture device are restricted to a geographic area within boundaries of a geographic location identified by coordinates of the geographic location ([0023]: receive an area selection corresponding to the ground area; UAV is restricted to the ground area; Fig. 1; [0027]: receive a request to image a particular ground area and ground installation; 
    PNG
    media_image1.png
    135
    221
    media_image1.png
    Greyscale
 ; [0032]: receives a ground area that specifies a forty-mile stretch of highway, e.g., between mile markers 100 and 140;  monitor the stretch of highway over a two-hour period; first UAV and fields of view of the camera are restricted to miles 100-104; second UAV and the fields of view of the camera are restricted to miles 104-108; receives a ground area that specifies a ten-mile by ten-mile area of densely-forested land; Fig. 7; [0105]: capture a first image in a series of images of a preset and restricted ground area during a mission; capture a second image in the series of images during the mission; UAV and fields of view are restricted in preset area as illustrated in Fig. 7; 

    PNG
    media_image2.png
    525
    424
    media_image2.png
    Greyscale
  );
execute the flight plan ([0036]: the flight paths for the mission is preloaded to the UAVs prior to initiation of the mission; [0037]: wirelessly monitor each UAV in the set of UAVs during implementation of a respective fight path; [0059]: the UAVs executes and modify in real-time their corresponding flight plans to capture a series of images of the area of interest); and
capture, with the image capture device, one or more aerial images restricted to fields of view within the boundaries of the geographic location while executing the flight plan ([0032]: first UAV captures images covering miles 100-104; second UAV captures images covering miles 104-108; [0033]: a two-mile by two-mile corner of the ten-mile by ten-mile area of densely-forested land was imaged by UAV; increase the number of images captured per second or per land mile over the remaining portion of land area; Fig. 7; [0105]: capture a first image in a series of images of a preset and restricted ground area during a mission; capture a second image in the series of images during the mission; UAV and fields of view are restricted in preset area as illustrated in Fig. 7).
Kugelmass fails to explicitly disclose such that items outside of the boundaries are not captured in the one or more aerial images.
In same field of endeavor, Macfarlane teaches:
such that items outside of the boundaries are not captured in the one or more aerial images ([0030]: the server 125 controls the drone within the drone air space; the directional commands control the drone to fly around the buffer space; [0033]: the path space 27 defines the boundaries of the drone navigable space 20; [0053]: the boundary line data describes areas that are outside of the road network such as parks, forests, farms, private property, bodies of water, or other features; the buffer space 21 is used to stop drones from entering this areas, i.e. outside of the road network such as parks, forests, farms, private property, bodies of water, or other features).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Kugelmass to include such that items outside of the boundaries are not captured in the one or more aerial images as taught by Macfarlane. The motivation for doing so would have been to define the boundaries of the drone navigable space 20; to stop drones from entering this area, i.e. outside of the road network such as parks, forests, farms, private property, bodies of water, or other features as taught by Macfarlane in paragraphs [0033] and [0053].

Regarding to claim 3, Kugelmass in view of Macfarlane discloses the unmanned aerial vehicle of claim 1, wherein the controller is configured to automatically cause the unmanned aerial vehicle to execute the flight plan (Kugelmass; [0012]: the UAV mobile computing device 150 assembly fly without direct human control, e.g., based on a computer- or human-generated flight path; the UAV mobile computing device 150 assembly captures images of the ground and ground installations, stores images with time, location, and orientation information, and transmit images and associated information wirelessly).

Regarding to claim 4, Kugelmass in view of Macfarlane discloses the unmanned aerial vehicle of claim 1, wherein the controller is configured to execute the flight plan in conjunction with an operator utilizing a human-machine interface module of a remote station (Macfarlane; [0003]: many UAVs are remotely controlled by human operators; [0032]: a user may control the drone with a remote control; [0099]: a client computer having a graphical user interface or a Web browser through which a user can interact with an implementation of the subject matter);
Kugelmass in view of Macfarlane further discloses wherein the controller is configured to execute the flight plan in conjunction with an operator utilizing a human-machine interface module of a remote station (Kugelmass; Fig. 5; [0026]:  a local flight control station, specific to the fleet of UAVs and including a wireless radio, can implement the method and communicate with the UAVs directly over the wireless radio to complete the mission; [0054]: the remote server accesses stored autopilot data and retroactively add autopilot data; [0062]: execute on a remote server, on a smartphone, a tablet, a desktop computer connected to the computer network, or on a computing device in direct communication within one or more UAV), and wherein the controller is configured to:
transmit one or more first non-transitory signal indicative of position of the unmanned
aerial vehicle (Kugelmass; Fig. 1; [0012]: transmit images and associated information wirelessly, such as over Wi-Fi or cellular communication protocol; [0020]: transmit images to a computer network, e.g., a remote server); and 
receive, from the remote station, one or more second non-transitory signal indicative of instructions for navigation of the unmanned aerial vehicle to maintain the unmanned aerial vehicle and the fields of view of the image capture device within the boundaries (Kugelmass;  [0020]: other flight-related data collected and determined by the autopilot module 130 are augmented, corrected, and audited with data collected and determined by a GPS sensor, GPS clock, accelerometer, gyroscope, and/or other sensor incorporated into the mobile computing device 150 installed into the UAV 100; Fig. 5; [0026]: the computer system transmits data, e.g., commands, flight paths, UAV location, UAV location, to and from a UAV over a cellular, Wi-Fi, satellite, or other suitable wireless network).

Regarding to claim 5, Kugelmass in view of Macfarlane discloses the unmanned aerial vehicle of claim 1, wherein the controller is configured to:
utilize the boundaries of the geographic area to guide the unmanned aerial vehicle (Macfarlane; [0053]: the boundary line data describes areas that are outside of the road network such as parks, forests, farms, private property, bodies of water, or other features; the buffer space 21 is used to  navigate drones through these areas in a specified manner) such that the unmanned aerial vehicle the fields of view of the image capture device are within the boundaries (Kugelmass; Fig. 7; [0105]:  capture a first image in a series of images of a preset ground area; capture a second image in the series of images during the mission in Block S312; [0107]: capture a first image in a series of images of a preset ground area during a mission).

Regarding to claim 6. Kugelmass in view of Macfarlane discloses the unmanned aerial vehicle of claim 1, wherein the controller is configured to:
receive the boundaries of the geographic area (Kugelmass;  [0032]:  receives a ground area that specifies a forty-mile stretch of highway , e.g., between mile markers 100 and 140;  monitor the stretch of highway over a two-hour period; allocate miles 100-104 to a first UAV, miles 104-108 to a second UAV, miles 108-112 to a third UAV, miles 112-116 to a fourth UAV; receives a ground area that specifies a ten-mile by ten-mile area of densely-forested land).
receive the boundaries of the geographic area (Macfarlane; [0033]: the path space 27 defines the boundaries of the drone navigable space 20; [0053]: the boundary line data describes areas that are outside of the road network such as parks, forests, farms, private property, bodies of water, or other features; the buffer space 21 is used to stop drones from entering this areas, i.e. outside of the road network such as parks, forests, farms, private property, bodies of water, or other features).

Regarding to claim 7, Kugelmass in view of Macfarlane discloses the unmanned aerial vehicle of claim 1, wherein the controller is configured to:
receive, from an operator, identification of two or more points on the boundaries (Kugelmass; [0040]: identity points of interest within the area of interest and trigger Block S160 to modify flight paths accordingly; [0041]: identified points of interest within the area; Fig. 6; [0056]: receive a selection for a set of interest points on a digital map of a physical area; identify a ground area corresponding to the set of interest points for imaging during a mission in Block S220 ); and
determine the boundaries based on the identified two or more points (Kugelmass;  [0040]: identity points of interest within the area of interest and trigger Block S160 to modify flight paths accordingly; [0043]: the area of interest is a ten-mile by ten-mile forested area with an identified point of interest;  [0056]:  identify a ground area corresponding to the set of interest points for imaging during a mission in Block S220).

Regarding to claim 8, Kugelmass in view of Macfarlane discloses the unmanned aerial vehicle of claim 1, wherein the unmanned aerial vehicle further comprises a navigation system ( Kugelmass; [0070]:  Indian Regional Navigational Satellite System; BeiDou Navigation Satellite System; [0103]:  Indian Regional Navigational Satellite System (IRNSS), BeiDou Navigation Satellite System (BDS), or any other navigational or geographic coordinate system), and wherein the controller is configured to:
utilize the navigation system and coordinates of the boundaries to determine the flight
plan for the unmanned aerial vehicle that remains within the geographic area within the boundaries (Kugelmass; [0070]:  implement this selection by converting coordinates tagged to pixels in the map from a default geographic coordinate system, e.g., GPS, into the user-elected geographic coordinate system; collect or receive these any other parameter relevant to the mission and to the geospatial map in any other suitable way and through any other suitable type of user interface accessible on any other suitable device).

Regarding to claim 9, Kugelmass in view of Macfarlane discloses the unmanned aerial vehicle of claim 1, wherein the controller is configured to:
receive geographical coordinates and/or altitude values that define a geometric shape on and/or above the earth of the geographical area that defines the boundaries (Kugelmass; Fig. 2; [0027]: receives GPS coordinates for three or more vertices through the user interface,  and connects the vertices by straight lines to form a polygon encompassing the area of interest; [0090]: three-dimensional topographic map of the ground area; generate a three-dimensional flight path for the UAV to enable image capture at a substantially consistent vertical distance over the area of interest during the mission).

Regarding to claim 10, Kugelmass in view of Macfarlane discloses the unmanned aerial vehicle of claim 9, wherein the geometric shape is a three- dimensional polygon (Kugelmass;  [0059]: three-dimensional geospatially accurate point cloud; [0060]:  three-dimensional geospatially accurate point cloud; [0090]: three-dimensional topographic map of the ground area; generate a three-dimensional flight path for the UAV to enable image capture at a substantially consistent vertical distance over the area of interest during the mission), and further comprising maintaining, by the controller, the unmanned aerial vehicle inside the three-dimensional polygon (Kugelmass; [0090]: three-dimensional topographic map of the ground area; generate a three-dimensional flight path for the UAV to enable image capture at a substantially consistent vertical distance over the area of interest during the mission; [0092]: generate any number of three-dimensional flights paths).

Regarding to claim 11, Kugelmass in view of Macfarlane discloses the unmanned aerial vehicle of claim 9, wherein the geometric shape is defined by parcel data and/or building outlines (Macfarlane; Fig. 2; [0023]: three-dimensional geometric shapes or geometries are defined by three or more three-dimensional coordinates in space; Fig. 4; [0033]: the drone navigable space 20 are defined according to a building model 23; 
    PNG
    media_image3.png
    170
    443
    media_image3.png
    Greyscale
).

Regarding to claim 12, Kugelmass in view of Macfarlane discloses the unmanned aerial vehicle of claim 1, wherein the controller is configured to:
compare position of the unmanned aerial vehicle, based on data from position sensors, with coordinates of the boundaries of the geographic area (Macfarlane; [0005]: detect a position of a drone vehicle; [0053]: the boundary line data describes areas that are outside of the road network such as parks, forests, farms, private property, bodies of water, or other features; the buffer space 21 is used to stop drones from entering this areas; [0062]:  the position circuitry 207 detects or receives the position of the drone vehicle).

Regarding to claim 15, Kugelmass discloses a method for capturing aerial images (Fig. 1; [0011]: an unmanned aerial vehicle, i.e. UAV; the autopilot module 130 receives a flight path communicated to the mobile computing device 150 over a wireless network; [0012]: the UAV mobile computing device 150 assembly fly without direct human control, e.g., based on a computer- or human-generated flight path, HAV captures images of the ground and ground installations, store images with time, location, and orientation information, and transmits images and associated information wirelessly), comprising:
The rest claim limitations are similar to claim limitations recited in claim 1. Therefore, same rational used to reject claim 1 is also used to reject claim 15. 

Regarding to claim 16, the claim limitations are similar to claim limitations recited in claim 3. Therefore, same rational used to reject claim 3 is also used to reject claim 16. 

Regarding to claim 17, Kugelmass in view of Macfarlane discloses the method for capturing aerial images of claim 15, wherein executing the flight plan is at least partially carried out by an operator utilizing a human-machine interface module of a remote station (Macfarlane; [0003]: many UAVs are remotely controlled by human operators; [0032]: a user may control the drone with a remote control; [0099]: a client computer having a graphical user interface or a Web browser through which a user can interact with an implementation of the subject matter);
Kugelmass in view of Macfarlane further discloses wherein executing the flight plan is at least partially carried out by an operator utilizing a human-machine interface module of a remote station (Kugelmass; Fig. 5; [0026]:  a local flight control station, specific to the fleet of UAVs and including a wireless radio, can implement the method and communicate with the UAVs directly over the wireless radio to complete the mission; [0054]: the remote server accesses stored autopilot data and retroactively add autopilot data; [0062]: execute on a remote server, on a smartphone, a tablet, a desktop computer connected to the computer network, or on a computing device in direct communication within one or more UAV), and further comprising: 
receiving, by the remote station, one or more first non-transitory signal indicative of position of the unmanned aerial vehicle (Kugelmass;  [0020]: other flight-related data collected and determined by the autopilot module 130 are augmented, corrected, and audited with data collected and determined by a GPS sensor, GPS clock, accelerometer, gyroscope, and/or other sensor incorporated into the mobile computing device 150 installed into the UAV 100); and 
transmitting, from the remote station to a communications system of the unmanned aerial vehicle (Kugelmass; Fig. 1; [0012]: transmit images and associated information wirelessly, such as over Wi-Fi or cellular communication protocol; [0020]: transmit images to a computer network, e.g., a remote server), one or more second non-transitory signal indicative of instructions for navigation of the unmanned aerial vehicle to maintain the unmanned aerial vehicle within the boundaries (Kugelmass;  [0020]: other flight-related data collected and determined by the autopilot module 130 are augmented, corrected, and audited with data collected and determined by a GPS sensor, GPS clock, accelerometer, gyroscope, and/or other sensor incorporated into the mobile computing device 150 installed into the UAV 100; Fig. 5; [0026]: the computer system transmits data, e.g., commands, flight paths, UAV location, UAV location, to and from a UAV over a cellular, Wi-Fi, satellite, or other suitable wireless network).

Regarding to claim 18, Kugelmass in view of Macfarlane discloses the method for capturing aerial images of claim 15, further comprising:
determining the flight plan utilizing 3D data about a structure within the geographic area within the boundaries (Macfarlane; [0026]:  the server 125 identifies at least one of the three-dimensional geometries from a building model stored in database 123; the three-dimensional geometries are correspond to buildings 11; [0028]: the server 125 defines coordinates for a drone air space based on the buffer space; [0029]: the server 125 identifies at least one path segment based on the coordinates for the drone air space; define the height and width of the drone air space at locations along the path segments; Fig. 4; [0033]: the path space 27 defines the boundaries of the drone navigable space).

Regarding to claim 19, Kugelmass in view of Macfarlane discloses the method for capturing aerial images of claim 15, further comprising:
receiving, by the unmanned aerial vehicle, geographical coordinates and/or altitude
values that define a geometric shape on and/or above the earth of the geographical area that defines the boundaries (Kugelmass; Fig. 2; [0027]: receives GPS coordinates for three or more vertices through the user interface,  and connects the vertices by straight lines to form a polygon encompassing the area of interest; [0090]: three-dimensional topographic map of the ground area; generate a three-dimensional flight path for the UAV to enable image capture at a substantially consistent vertical distance over the area of interest during the mission).

Regarding to claim 20, Kugelmass in view of Macfarlane discloses the method for capturing aerial images of claim 19, wherein the geometric shape is defined by parcel data and/or building outlines (Macfarlane; Fig. 2; [0023]: three-dimensional geometric shapes or geometries are defined by three or more three-dimensional coordinates in space; Fig. 4; [0033]: the drone navigable space 20 are defined according to a building model 23; 
    PNG
    media_image3.png
    170
    443
    media_image3.png
    Greyscale
 ).

Claims 2 and 13-14 are rejected under 35 U.S.C. 103 as being unpatentable over Kugelmass (US 20140316616 A1) in view of Macfarlane (US 20160371984 A1), and further in view of Richman (US 9609288 B1 and us-provisional-application US 62273746 filed on Dec. 31, 2015).
Regarding to claim 2, Kugelmass in view of Macfarlane discloses the unmanned aerial vehicle of claim 1, wherein the controller is configured to determine the flight plan utilizing 3D data about a structure within the geographic area within the boundaries (Macfarlane; [0026]:  the server 125 identifies at least one of the three-dimensional geometries from a building model stored in database 123; the three-dimensional geometries are correspond to buildings 11; [0028]: the server 125 defines coordinates for a drone air space based on the buffer space; [0029]: the server 125 identifies at least one path segment based on the coordinates for the drone air space; define the height and width of the drone air space at locations along the path segments; Fig. 4; [0033]: the path space 27 defines the boundaries of the drone navigable space), to ensure that the image capture device is oriented (Kugelmass; [0012]: the UAV mobile computing device 150 assembly fly without direct human control, e.g., based on a computer- or human-generated flight path; UAV captures images of the ground and ground installations, store images with time, location, and orientation information; [0062]:  determine an orientation of the drone vehicle such as a heading, roll, pitch, or yaw, which are measured by angles in degrees, radians, or another scale; [0099]: retrieve an orientation; [0102]: an orientation, e.g., pitch, yaw, roll; the orientation and the location data of the UAV that captured the visual representation of the ground area) 
Kugelmass in view of Macfarlane fails to explicitly disclose:
such that only the structure is in a frame of the one or more aerial images taken by the image capture device when capturing the one or more aerial images.
In same field of endeavor, Richman teaches such that only the structure is in a frame of the one or more aerial images taken by the image capture device when capturing the one or more aerial images (col. 8, lines 1-10: the central photo includes the entirety of the property, building, e.g., rooftop, or structure being imaged; Fig. 1B; col. 13, lines 25-40: receive a selection of a variable radius circle over a suspected damaged area; a smaller circle indicates that a closer height distance by the UAV to the rooftop is needed to obtain higher resolution images, or other detailed sensor data; only roof of a building in a frame as illustrated in Fig. 1B;  
    PNG
    media_image4.png
    203
    341
    media_image4.png
    Greyscale
 ).

	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Kugelmass in view of Macfarlane to include such that only the structure is in a frame of the one or more aerial images taken by the image capture device when capturing the one or more aerial images as taught by Richman. The motivation for doing so would have been to include the entirety of the property, building, e.g., rooftop, or structure being imaged in the central photo; to receive a selection of a variable radius circle over a suspected damaged area; to improve the accuracy of the visual classifier; as taught by Richman in col. 8, lines 1-10, col. 13, lines 25-40, and col. 32, lines 1-15.

Regarding to claim 13, Kugelmass in view of Macfarlane discloses the unmanned aerial vehicle of claim 1, wherein the controller is configured to:
Kugelmass in view of Macfarlane fails to explicitly disclose:
direct the unmanned aerial vehicle to adjust position and/or orientation to maintain a position of the unmanned aerial vehicle within the geographic area within the boundaries if a distance between the position of the unmanned aerial vehicle and the boundaries is less than or above a predetermined amount.
 	In same field of endeavor, Richman teaches:
direct the unmanned aerial vehicle to adjust position and/or orientation to maintain a position of the unmanned aerial vehicle within the geographic area within the boundaries if a distance between the position of the unmanned aerial vehicle and the boundaries is less than or above a predetermined amount (Fig. 1B; col. 13, lines 25-40: receive a selection of a variable radius circle over a suspected damaged area; a smaller circle indicates that a closer height distance by the UAV to the rooftop is needed to obtain higher resolution images, or other detailed sensor data; col. 14, lines 20-30: detect a sudden movement of the UAV, If the movement is beyond a threshold level; col. 14, lines 60-65: after determining that a current location of the UAV 10 corresponds to the location 32 of the damaged rooftop, e.g., within a threshold tolerance, due to GPS drift, the UAV 10 descends to within a threshold distance; col. 15, lines 15-25: the UAV 10 can reach a threshold distance above the rooftop 30 prior to activating sensors; col. 15, lines 20-30: the UAV 10 can safely descend.).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Kugelmass in view of Macfarlane to include direct the unmanned aerial vehicle to adjust position and/or orientation to maintain a position of the unmanned aerial vehicle within the geographic area within the boundaries if a distance between the position of the unmanned aerial vehicle and the boundaries is less than or above a predetermined amount as taught by Richman. The motivation for doing so would have been to include the entirety of the property, building, e.g., rooftop, or structure being imaged in the central photo; to receive a selection of a variable radius circle over a suspected damaged area; to improve the accuracy of the visual classifier; as taught by Richman in col. 8, lines 1-10, col. 13, lines 25-40, and col. 32, lines 1-15.

Regarding to claim 14, Kugelmass in view of Macfarlane discloses the unmanned aerial vehicle of claim 1, wherein the controller is configured to:
Kugelmass in view of Macfarlane fails to explicitly disclose:
direct the unmanned aerial vehicle to adjust position and/or orientation such that the field of view of the image capture device is solely within the geographic area within the boundaries.
In same field of endeavor, Richman teaches:
direct the unmanned aerial vehicle to adjust position and/or orientation (Fig. 1B; col. 13, lines 25-40: receive a selection of a variable radius circle over a suspected damaged area; a smaller circle indicates that a closer height distance by the UAV to the rooftop is needed to obtain higher resolution images, or other detailed sensor data; col. 14, lines 20-30: detect a sudden movement of the UAV, If the movement is beyond a threshold level; col. 14, lines 60-65: after determining that a current location of the UAV 10 corresponds to the location 32 of the damaged rooftop, e.g., within a threshold tolerance, due to GPS drift, the UAV 10 descends to within a threshold distance; col. 15, lines 15-25: the UAV 10 can reach a threshold distance above the rooftop 30 prior to activating sensors; col. 15, lines 20-30: the UAV 10 can safely descend) such that the field of view of the image capture device is solely within the geographic area within the boundaries (col. 8, lines 1-10: the central photo includes the entirety of the property, building, e.g., rooftop, or structure being imaged; Fig. 1B; col. 13, lines 25-40: receive a selection of a variable radius circle over a suspected damaged area; a smaller circle indicates that a closer height distance by the UAV to the rooftop is needed to obtain higher resolution images, or other detailed sensor data; only roof of a building in a frame as illustrated in Fig. 1B;  
    PNG
    media_image4.png
    203
    341
    media_image4.png
    Greyscale
 ).

 ).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Kugelmass in view of Macfarlane to include directing the unmanned aerial vehicle to adjust position and/or orientation such that the field of view of the image capture device is solely within the geographic area within the boundaries as taught by Richman. The motivation for doing so would have been to include the entirety of the property, building, e.g., rooftop, or structure being imaged in the central photo; to receive a selection of a variable radius circle over a suspected damaged area; to improve the accuracy of the visual classifier; as taught by Richman in col. 8, lines 1-10, col. 13, lines 25-40, and col. 32, lines 1-15.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Hai Tao Sun whose telephone number is (571)272-5630. The examiner can normally be reached 9:00AM-6:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kee Tung can be reached on 5712727794. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HAI TAO SUN/Primary Examiner, Art Unit 2616